Citation Nr: 1308680	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.  

2.  Entitlement to service connection for a disability of the lumbar spine.

3.  Entitlement to service connection for a disability of the cervical spine, to include as secondary to the lumbar spine disability.  

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to the lumbar spine disability.  

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability.  

6.  Entitlement to a bilateral shoulder disability, to include as secondary to the lumbar spine disability.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Navy from December 1944 to July 1946; and had active duty service in the United States Army from April 1948 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for hearing loss, tinnitus, a respiratory disability, skin cancer, a disability of the lumbar spine, a disability of the cervical spine, a bilateral ankle disability, a bilateral knee disability, and a bilateral shoulder disability.

The Veteran was scheduled to testify at a video conference hearing at the RO in June 2011 before a Veterans Law Judge sitting in Washington, DC; however, he failed to report to the hearing.  His failure to report to the scheduled hearing without good cause is deemed a withdrawal of the request for the hearing.  

In a September 2011 decision, the Board granted service connection for hearing loss, and denied claims of service connection for tinnitus and skin cancer.  The Board remanded the issues of service connection for a respiratory disability; a disability of the lumbar spine; a disability of the cervical spine, to include as secondary to the lumbar spine disability; a bilateral ankle disability, to include as secondary to the lumbar spine disability; a bilateral knee disability, to include as secondary to the lumbar spine disability; and, a bilateral shoulder disability, to include as secondary to the lumbar spine disability.  

In March 2012, before the case was returned to the Board, the RO issued a rating decision granting service connection for coronary artery disease status post percutaneous coronary intervention based on a Nehmer review (Agent Orange-Vietnam/Ischemic Heart Disease service connection presumption).  The RO assigned a 30 percent rating effective from November 8, 2010.

The case was returned to the Board for appellate disposition in September 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal currently before the Board, which consists of the following six issues:  (1) entitlement to service connection for a respiratory disability; (2) entitlement to service connection for a disability of the lumbar spine; (3) entitlement to service connection for a disability of the cervical spine, to include as secondary to the lumbar spine disability; (4) entitlement to service connection for a bilateral ankle disability, to include as secondary to the lumbar spine disability; (5) entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability; and, (6) entitlement to a bilateral shoulder disability, to include as secondary to the lumbar spine disability.  




CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of (1) entitlement to service connection for a respiratory disability; (2) entitlement to service connection for a disability of the lumbar spine; (3) entitlement to service connection for a disability of the cervical spine, to include as secondary to the lumbar spine disability; (4) entitlement to service connection for a bilateral ankle disability, to include as secondary to the lumbar spine disability; (5) entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability; and, (6) entitlement to a bilateral shoulder disability, to include as secondary to the lumbar spine disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant in March 2013 requesting to withdraw his appeal.  The issues in appellate status and before the Board at that time were (1) entitlement to service connection for a respiratory disability; (2) entitlement to service connection for a disability of the lumbar spine; (3) entitlement to service connection for a disability of the cervical spine, to include as secondary to the lumbar spine disability; (4) entitlement to service connection for a bilateral ankle disability, to include as secondary to the lumbar spine disability; (5) entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability; and, (6) entitlement to a bilateral shoulder disability, to include as secondary to the lumbar spine disability.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


